Exhibit 10.15

 

Schedule of the Owners of Company-Managed Texas Roadhouse Restaurants and the
Interests Held by Directors, Executive Officers and 5% Stockholders Who Are
Parties to Limited Partnership Agreements and Operating Agreements

 

As of December 27, 2005

 

Entity Name

 

Restaurant
Location

 

Percentage
of
Holdings’
Interest

 

Actual
Management
Fee Charged

 

Percentage Owned
by Executive
Officers, Directors
& 5% Stockholders

 

 

 

 

 

 

 

 

 

 

 

Roadhouse of Longmont, LLC

 

Longmont, CO

 

5

%

0.5

%

47.5

%

 

 

 

 

 

 

 

 

 

 

Texas Roadhouse of Hiram, LLC

 

Hiram, GA

 

10

%

2.0

%

—

 

 

 

 

 

 

 

 

 

 

 

Texas Roadhouse of Marietta, LLC

 

Marietta, GA

 

10

%

2.0

%

—

 

 

 

 

 

 

 

 

 

 

 

Roadhouse of Wichita, LLC

 

Wichita, KS

 

4.9

%

0.5

%

55.1

%

 

 

 

 

 

 

 

 

 

 

Roadhouse of Bossier City, LLC

 

Bossier City, LA

 

5

%

0.5

%

64.0

%

 

 

 

 

 

 

 

 

 

 

Texas Roadhouse of Everett, LLC

 

Everett, MA

 

5

%

0.5

%

50

%

 

 

 

 

 

 

 

 

 

 

Texas Roadhouse of Billings, LLC

 

Billings, MT

 

5

%

0.5

%

57

%

 

 

 

 

 

 

 

 

 

 

Roadhouse of Omaha, LLC

 

Omaha, NE

 

5

%

0.5

%

72.5

%

 

 

 

 

 

 

 

 

 

 

Roadhouse of Memphis, LLC

 

Memphis, TN

 

10

%

2.0

%

—

 

 

 

 

 

 

 

 

 

 

 

Texas Roadhouse of Brownsville, Ltd.

 

Brownsville, TX

 

5

%

0.5

%

90

%

 

 

 

 

 

 

 

 

 

 

Roadhouse of McKinney, Ltd.

 

McKinney, TX

 

5

%

0.5

%

62

%

 

 

 

 

 

 

 

 

 

 

Texas Roadhouse of Port Arthur, Ltd.

 

Port Arthur, TX

 

5

%

0.5

%

61.5

%

 

 

 

 

 

 

 

 

 

 

Roadhouse of Temple, Ltd.

 

Temple, TX

 

5

%

0.5

%

77

%

 

 

 

 

 

 

 

 

 

 

Roadhouse of New Berlin, LLC

 

New Berlin, WI

 

5

%

0.5

%

62

%

 

--------------------------------------------------------------------------------